DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                  FOURTH DISTRICT

                           STATE OF FLORIDA,
                               Appellant,

                                        v.

                             KEVON TROTMAN,
                                 Appellee.

                                  No. 4D15-564

                             [February 17, 2016]

   Appeal from the County Court for the Seventeenth Judicial Circuit,
Broward County; Robert Diaz, Judge; L.T. Case No. 14-16363MM10A.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Richard
Valuntas, Assistant Attorney General, for appellant.

   No brief filed for appellee.

PER CURIAM.

   We reverse the county court’s order finding the mandatory $5,000 civil
penalty imposed for solicitation of prostitution under section 796.07(6),
Florida Statutes (2014), to be unconstitutionally excessive. See State v.
Vachon, 4D15-424, 2016 WL 65080 (Fla. 4th DCA Jan. 6, 2016); State v.
Jones, No. 4D14-3019, 2015 WL 7752702 (Fla. 4th DCA Dec. 2, 2015).

CIKLIN, C.J., GERBER, J., and JOHNSON, LAURA, Associate Judge, concur.

                             *           *          *

   Not final until disposition of timely filed motion for rehearing.